DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 6, 2020.  Claims 1-26 are pending.  Claims 1, 16 and 22 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 6, 2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,550,500 (referencing U.S. Patent Publication No. 2015/0094899) to Hackenberg et al. (hereinafter “Hackenberg”).
Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hackenberg.
With respect to independent claim 1, Hackenberg discloses a driver status information acquisition system operable to determine status of a driver of a vehicle (see paragraph [0016]:  a state of the driver may be detected, for example a fatigue of the driver, while the vehicle is automatically guided along the autopilot route section.); 
wherein an in-vehicle control system of the vehicle is operable to autonomously drive the vehicle along a road (see paragraph [0027]: Depending on the capabilities of the autopilot function, vehicle 10 is able to be controlled fully automatically in different situations and on different road types such as expressways or country roads or in city traffic for example. A fully automatic control of the vehicle, however, is generally not possible in all situations or on all road types.); 
wherein said driver status information acquisition system receives data from a plurality of sensors in the vehicle and determines the driver status responsive to processing of the received data, wherein said plurality of sensors comprises at least one camera viewing the face of the driver of the vehicle (see paragraph [0033]:  The escalation of the indications and warnings may be varied for example as a function of the state of the driver. In the event of severe driver distraction or severe driver fatigue, the outputs of the third stage may be used earlier. The transition between the phases of the return is thus shaped by the state of the driver, which may be determined by various interior sensors, for example cameras.); 
wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, the in- vehicle control system alerts the driver to indicate that the driver should take over driving the vehicle (see paragraph [0015], [0028] and [0029]: By a discreet first indication, the driver may thus be alerted sufficiently early prior to reaching the end of the autopilot route section to the imminently required takeover of the vehicle guidance.  FIG. 2 describes a multi-stage method for driver return for the previously described transfer of responsibility from vehicle 10 to the driver. In the shown return strategy, there exists a period of a good 10-12 seconds, in which the driver is led back to the task of driving.  In a first stage, for example in a time range of 8-12 seconds prior to an anticipated end of a fully automatic control by the autopilot function, the driver may be alerted in a gentle manner to a possible takeover.); and 
wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, and responsive to the status of the driver while the driver is not driving the vehicle as determined by said driver status information acquisition system being indicative of the driver not being able to take over driving the vehicle from the in-vehicle control system, the in-vehicle control system continues driving the vehicle and initiates an emergency action (see paragraph [0034]:  As soon as the driver takes over the responsibility for driving, the outputs of the individual stages are deactivated. If the driver evidences no takeover of the responsibility for driving even at the end of the third stage, then an emergency stop stage sets in. This may occur for example 3 seconds prior to the anticipated end of the autopilot route section. The vehicle then automatically transitions into a minimum-risk state and drives to the roadway shoulder for example and stops.).
With respect to dependent claim 2, Hackenberg discloses wherein the emergency action comprises driving the vehicle to a safe location and stopping the vehicle at the safe location (see paragraph [0034]: The vehicle then automatically transitions into a minimum-risk state and drives to the roadway shoulder for example and stops.).
With respect to dependent claim 8, Hackenberg discloses wherein the in-vehicle control system is responsive at least in part to the driver status determined by processing image data captured by said camera of said driver status information acquisition system (see paragraph [0033]: The transition between the phases of the return is thus shaped by the state of the driver, which may be determined by various interior sensors, for example cameras.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0306833 to Ricci in view of U.S. Patent No. 8,874,301 to Rao et al. (hereinafter “Rao”).
With respect to independent claim 1, Ricci discloses a driver status information acquisition system operable to determine status of a driver of a vehicle (see paragraph [0481]:  the health data is periodically or continually monitored to ensure that the driver is in a healthy state and able to operate the vehicle.); 
wherein an in-vehicle control system of the vehicle is operable to autonomously drive the vehicle along a road (see paragraph [0752]: sensors 340 such as radar, laser, lidar, and cameras to detect an imminent crash or an object or obstruction in the road. Once the detection is done, the automated vehicle response system either provides a warning to the driver when there is an imminent collision or takes action autonomously without any driver input (by braking or steering or both).); 
wherein said driver status information acquisition system receives data from a plurality of sensors in the vehicle and determines the driver status responsive to processing of the received data, wherein said plurality of sensors comprises at least one camera viewing the face of the driver of the vehicle (see paragraph [0036]:  wherein the at least one sensor includes one or more of an interior motion sensor, an exterior motion sensor, an interior camera.); and 
wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, and responsive to the status of the driver while the driver is not driving the vehicle as determined by said driver status information acquisition system being indicative of the driver not being able to take over driving the vehicle from the in-vehicle control system, the in-vehicle control system continues driving the vehicle and initiates an emergency action (see paragraph [0119]: Based at least in part on the environmental condition and the severity of the condition, the system can change vehicle settings and may activate or deactivate one or more vehicle features. Further, the system can reassess the severity of the condition based at least in part on the driver's response and take further control measures, including taking control of the vehicle's steering system and engine to bring the vehicle to a stop in a safe location.).
Ricci does not explicitly disclose wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, the in- vehicle control system alerts the driver to indicate that the driver should take over driving the vehicle.
Rao discloses that if the time period increases above a first threshold then the autonomous driving control initiates a warning state to provide a notice to the driver that the active drive mode will be interrupted if the driver presence continues to not be detected. If the time period increases above a second threshold then the autonomous driving control terminates the active drive mode and initiates the safe shutdown mode. While in the active driving mode, the autonomous driving control compares the sensed physiological state to a predetermined emergency condition and if a match is found then the autonomous driving control terminates the active drive mode and initiates the emergency response mode. (See col. 2, lines 20-27).
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle control system’s diagnostic communication module of Ricci with the physiological monitoring of Rao to include a driver alert to take over driving of the vehicle in order to provide an efficient control unit for a vehicle system that terminates autonomous driving when a driver physical behavior has the ability to take control of the vehicle without interrupting the vehicle’s travel based on in response of the notification.
With respect to dependent claims 2, 17 and 23, Ricci discloses wherein the emergency action comprises driving the vehicle to a safe location and stopping the vehicle at the safe location (see paragraph [0119]: he system can reassess the severity of the condition based at least in part on the driver's response and take further control measures, including taking control of the vehicle's steering system and engine to bring the vehicle to a stop in a safe location.).
With respect to dependent claims 3, 18 and 24, Ricci discloses wherein the emergency action comprises calling an emergency call center (see paragraph [0482]:  The health data received may be a reaction from the driver. For example, the driver may call for help or ask the vehicle for assistance.).
With respect to dependent claims 4, 19 and 25, Ricci discloses wherein the emergency action comprises alerting drivers of other vehicles (see paragraph [0377]:  the vehicle-to-vehicle transceiver 8120 enables communication between the vehicle 104 and any other vehicle. These communications allow the vehicle 104 to receive traffic or safety information, control or be controlled by another vehicle, establish an alternative communication path to communicate with the automated traffic system, establish a node including two or more vehicle that can function as a unit, etc.).
With respect to dependent claims 5 and 20 Ricci discloses wherein the emergency action comprises driving the vehicle to a medical facility (see paragraph [0481]:  The reaction may include any measure to provide for the safety of the user, such as stopping the vehicle, beginning to drive the vehicle, driving the vehicle to a new location, such as a hospital, waking the driver with an alarm or other noise, or performing some other function that may help maintain the health or safety of the user.).
With respect to dependent claim 6, Ricci discloses wherein said driver status information acquisition system receives driver status data from at least one selected from the group consisting of (i) a smart phone disposed in the vehicle, (ii) a smart watch of the driver of the vehicle and (iii) a health monitoring device disposed in the vehicle (see paragraph [0319]:  The interior space 108 of a vehicle 104 may include an environmental group 708, a user interface group 712, and a safety group 716. Additionally, or alternatively, there may be sensors associated with various devices inside the vehicle (e.g., devices 212, 248, smart phones, tablets, mobile computers, etc.)).
With respect to dependent claim 7, Ricci discloses wherein said driver status information acquisition system receives driver status data including at least one selected from the group consisting of (i) breathing rate of the driver, (ii) heart rate of the driver, (iii) blood pressure of the driver, (iv) EEG data of the driver, (v) blood glucose level of the driver and (vi) body temperature of the driver (see paragraph [0362]: The wearable devices 802, 806, 810 can include heart rate monitors, blood pressure monitors, glucose monitors, pedometers, movement sensors, wearable computers, and the like. Examples of wearable computers may be worn by a user 216 and configured to measure user activity, determine energy spent based on the measured activity, track user sleep habits, determine user oxygen levels, monitor heart rate, provide alarm functions, and more.).
With respect to dependent claim 8, Ricci discloses wherein the in-vehicle control system is responsive at least in part to the driver status determined by processing image data captured by said camera of said driver status information acquisition system (see paragraph [0033]: The transition between the phases of the return is thus shaped by the state of the driver, which may be determined by various interior sensors, for example cameras.).
With respect to dependent claim 10, Ricci discloses wherein, responsive at least in part to the driver status being indicative of a disabled driver with a health condition, the in- vehicle control system drives the vehicle to a medical center (see paragraph [0481]:  If the health data is not within acceptable parameters, the method 1900 may proceed NO to step 1924 where the vehicle control system 204 may react to the change in the health data. The reaction may include any measure to provide for the safety of the user, such as stopping the vehicle, beginning to drive the vehicle, driving the vehicle to a new location, such as a hospital.).
With respect to dependent claim 11, Ricci discloses wherein said plurality of sensors comprises at least one radar sensor sensing an area occupied by the driver of the vehicle (see paragraph [0309]:  Optionally, the sensors may include one or more of optical, or image, sensors 622A-B (e.g., cameras, etc.), motion sensors 624A-B (e.g., utilizing RF, IR, and/or other sound/image sensing, etc.), steering wheel user sensors 642 (e.g., heart rate, temperature, blood pressure, sweat, health, etc.), seat sensors 677 (e.g., weight, load cell, moisture, electrical, force transducer, etc.), safety restraint sensors 679 (e.g., seatbelt, airbag, load cell, force transducer, etc.), interior sound receivers 692A-B, environmental sensors 694 (e.g., temperature, humidity, air, oxygen, etc.), and the like.).
With respect to dependent claim 12, Ricci discloses wherein said plurality of sensors comprises at least one sensor disposed at a seat belt of a driver seat of the vehicle, and wherein said at least one sensor comprises a belt stretch force sensor disposed at the seat belt (see paragraphs [0309] and [0331]:  the sensors may include one or more of seat sensors 677 (e.g., weight, load cell, moisture, electrical, force transducer, etc.), safety restraint sensors 679 (e.g., seatbelt, airbag, load cell, force transducer, etc.  Seatbelts and airbags are examples of restraint devices and/or systems. As can be appreciated, the restraint devices and/or systems may be associated with one or more sensors that are configured to detect a state of the device/system. The state may include extension, engagement, retraction, disengagement, deployment, and/or other electrical or mechanical conditions associated with the device/system.).
With respect to dependent claim 13, Ricci discloses wherein said plurality of sensors comprises at least one sensor disposed at a seat belt of a driver seat of the vehicle, and wherein said at least one sensor comprises an acceleration sensor disposed at the seat belt (see paragraph [0331]: These sensors 780 may correspond to sensors associated with one or more restraint devices and/or systems in a vehicle 104. Seatbelts and airbags are examples of restraint devices and/or systems. As can be appreciated, the restraint devices and/or systems may be associated with one or more sensors that are configured to detect a state of the device/system. The state may include extension, engagement, retraction, disengagement, deployment, and/or other electrical or mechanical conditions associated with the device/system.).
With respect to dependent claim 14, Ricci discloses wherein said plurality of sensors comprises at least one sensor integrated in a driver seat of the vehicle (see paragraph [0305]:  Sensors in the seats may also provide for health telemetry (e.g., presence of liquid, weight, weight shifts, etc.).).
With respect to independent claim 16, Ricci discloses a driver status information acquisition system operable to determine status of a driver of a vehicle (see paragraph [0481]:  the health data is periodically or continually monitored to ensure that the driver is in a healthy state and able to operate the vehicle.); 
wherein an in-vehicle control system of the vehicle is operable to autonomously drive the vehicle along a road (see paragraph [0752]: sensors 340 such as radar, laser, lidar, and cameras to detect an imminent crash or an object or obstruction in the road. Once the detection is done, the automated vehicle response system either provides a warning to the driver when there is an imminent collision or takes action autonomously without any driver input (by braking or steering or both).);
wherein said driver status information acquisition system receives data from a plurality of sensors in the vehicle and determines the driver status responsive to processing of the received data (see paragraph [0036]:  wherein the at least one sensor includes one or more of an interior motion sensor, an exterior motion sensor, an interior camera.); 
wherein said plurality of sensors comprises at least one camera viewing the face of the driver of the vehicle (see paragraph [0036]:  wherein the at least one sensor includes one or more of an interior motion sensor, an exterior motion sensor, an interior camera.); 
wherein said driver status information acquisition system receives driver status data including at least one selected from the group consisting of (i) breathing rate of the driver, (ii) heart rate of the driver, (iii) blood pressure of the driver, (iv) EEG data of the driver, (v) blood glucose level of the driver and (vi) body temperature of the driver (see paragraph [0362]: The wearable devices 802, 806, 810 can include heart rate monitors, blood pressure monitors, glucose monitors, pedometers, movement sensors, wearable computers, and the like. Examples of wearable computers may be worn by a user 216 and configured to measure user activity, determine energy spent based on the measured activity, track user sleep habits, determine user oxygen levels, monitor heart rate, provide alarm functions, and more.); 
wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, and responsive to the status of the driver while the driver is not driving the vehicle as determined by said driver status information acquisition system being indicative of the driver not being able to take over driving the vehicle from the in-vehicle control system, the in-vehicle control system continues driving the vehicle and initiates an emergency action (see paragraph [0034]:  As soon as the driver takes over the responsibility for driving, the outputs of the individual stages are deactivated. If the driver evidences no takeover of the responsibility for driving even at the end of the third stage, then an emergency stop stage sets in. This may occur for example 3 seconds prior to the anticipated end of the autopilot route section. The vehicle then automatically transitions into a minimum-risk state and drives to the roadway shoulder for example and stops.); and 
wherein the in-vehicle control system, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive at least in part to the driver status being indicative of a disabled driver, will not allow the driver to take over driving of the vehicle from the in-vehicle control system (see paragraph [0119]: Based at least in part on the environmental condition and the severity of the condition, the system can change vehicle settings and may activate or deactivate one or more vehicle features. Further, the system can reassess the severity of the condition based at least in part on the driver's response and take further control measures, including taking control of the vehicle's steering system and engine to bring the vehicle to a stop in a safe location.).
Ricci does not explicitly disclose wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, the in- vehicle control system alerts the driver to indicate that the driver should take over driving the vehicle.
Rao discloses that if the time period increases above a first threshold then the autonomous driving control initiates a warning state to provide a notice to the driver that the active drive mode will be interrupted if the driver presence continues to not be detected. If the time period increases above a second threshold then the autonomous driving control terminates the active drive mode and initiates the safe shutdown mode. While in the active driving mode, the autonomous driving control compares the sensed physiological state to a predetermined emergency condition and if a match is found then the autonomous driving control terminates the active drive mode and initiates the emergency response mode. (See col. 2, lines 20-27).
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle control system’s diagnostic communication module of Ricci with the physiological monitoring of Rao to include a driver alert to take over driving of the vehicle in order to provide an efficient control unit for a vehicle system that terminates autonomous driving when a driver physical behavior has the ability to take control of the vehicle without interrupting the vehicle’s travel based on in response of the notification.
With respect to independent claim 22, Ricci discloses a driver status information acquisition system operable to determine status of a driver of a vehicle (see paragraph [0481]:  the health data is periodically or continually monitored to ensure that the driver is in a healthy state and able to operate the vehicle.); 
wherein an in-vehicle control system of the vehicle is operable to autonomously drive the vehicle along a road (see paragraph [0752]: sensors 340 such as radar, laser, lidar, and cameras to detect an imminent crash or an object or obstruction in the road. Once the detection is done, the automated vehicle response system either provides a warning to the driver when there is an imminent collision or takes action autonomously without any driver input (by braking or steering or both).); 
wherein said driver status information acquisition system receives data from a plurality of sensors in the vehicle and determines the driver status responsive to processing of the received data; wherein said plurality of sensors comprises at least one camera viewing the face of the driver of the vehicle (see paragraph [0036]:  wherein the at least one sensor includes one or more of an interior motion sensor, an exterior motion sensor, an interior camera.); 
wherein the in-vehicle control system is responsive at least in part to the driver status determined by processing image data captured by said camera of said driver status information acquisition system (see paragraph [0033]: The transition between the phases of the return is thus shaped by the state of the driver, which may be determined by various interior sensors, for example cameras.); 
wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, and responsive to the status of the driver while the driver is not driving the vehicle as determined by said driver status information acquisition system being indicative of the driver not being able to take over driving the vehicle from the in-vehicle control system, the in-vehicle control system continues driving the vehicle and initiates an emergency action (see paragraph [0119]: Based at least in part on the environmental condition and the severity of the condition, the system can change vehicle settings and may activate or deactivate one or more vehicle features. Further, the system can reassess the severity of the condition based at least in part on the driver's response and take further control measures, including taking control of the vehicle's steering system and engine to bring the vehicle to a stop in a safe location.); and 
wherein the emergency action comprises at least one selected from the group consisting of (i) driving the vehicle to a safe location, (ii) calling an emergency call center and (iii) alerting drivers of other vehicles (see paragraph [0119]: he system can reassess the severity of the condition based at least in part on the driver's response and take further control measures, including taking control of the vehicle's steering system and engine to bring the vehicle to a stop in a safe location.).

Ricci does not explicitly disclose wherein, while the driver is not driving the vehicle and the in-vehicle control system is autonomously driving the vehicle, and responsive to determination that the driver of the vehicle should take over driving the vehicle from the in-vehicle control system, the in- vehicle control system alerts the driver to indicate that the driver should take over driving the vehicle.
Rao discloses that if the time period increases above a first threshold then the autonomous driving control initiates a warning state to provide a notice to the driver that the active drive mode will be interrupted if the driver presence continues to not be detected. If the time period increases above a second threshold then the autonomous driving control terminates the active drive mode and initiates the safe shutdown mode. While in the active driving mode, the autonomous driving control compares the sensed physiological state to a predetermined emergency condition and if a match is found then the autonomous driving control terminates the active drive mode and initiates the emergency response mode. (See col. 2, lines 20-27).
It would have been obvious to one skilled in the art at the time of the invention to combine the vehicle control system’s diagnostic communication module of Ricci with the physiological monitoring of Rao to include a driver alert to take over driving of the vehicle in order to provide an efficient control unit for a vehicle system that terminates autonomous driving when a driver physical behavior has the ability to take control of the vehicle without interrupting the vehicle’s travel based on in response of the notification.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Rao as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2017/0242428 to Pal et al. (hereinafter “Pal”).
With respect to dependent claim 9, Ricci Aspects of the method above further include wherein the identified driver is less than 16 years old and the rules prohibit the identified driver from operating the vehicle at night; wherein the rules prohibit the identified driver from operating the vehicle in a low traction condition associated with one or more of ice and snow on a road surface. (See paragraph [0067]).
Ricci does not explicitly disclose that responsive at least in part to the driver status being indicative of a disabled driver, will not allow the driver to take over driving of the vehicle from the in-vehicle control system.
Pal discloses a processor 222 may send one or more commands to multiple ECUs, such as the body control module and the engine control unit, of the vehicle 106 to open the door of the vehicle 106. In such a case, the door of the vehicle 106 may be opened, however the ignition key or button may be disabled so that first user 128 is unable to start the vehicle 106. Such one or more commands may restrict the ability of the vehicle 106 to be driven by the first user 128 to ensure the safety of the first user 128 when the determined alcohol level is greater than the preset safety limit. Thus, the ability to drive may be restricted even when the first user 128 is authenticated, as described previously (See paragraph [0071]).
It would have been obvious to one skilled in the art at the time of the invention to combine the driving prohibition settings of Ricci to include a disabling driving function of Pal based on a detected health condition of the driver in order to provide a vehicle control system that provides safe operation and control based on the health data. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Rao as applied to claim 1 above, and further in view of U.S. Patent Publication No. 2016/0001781 to Fung et al. (hereinafter “Fung”).
With respect to dependent claim 15, Ricci does not explicitly disclose that wherein said plurality of sensors comprises at least one sensor integrated in a headrest of a driver seat of the vehicle.
Fung discloses a monitoring system 2204 can include and/or communicate with various sensors. Specifically, with reference to FIG. 1A, the sensors can include a first sensor (e.g., a proximity sensor 184) in a headrest 174, a second sensor (e.g., a bio-monitoring sensor 180) in a vehicle seat 168.  The monitoring system 2204 is configured to monitor and measure monitoring information associated with an individual and transmit the information to the computing device 2202. (See paragraphs [0460] and [0462]).
It would have been obvious to one skilled in the art at the time of the invention to combine the driver seat sensing of Ricci to include sensors in the headrest of Fung in order to directly monitor a driver’s head to predict fatigue, drowsiness or a physical condition state of the driver to determine driving inability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661